Case 7:19-cr-00549-VB Document 79 Filed 12/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x ND eH 10 |
UNITED STATES OF AMERICA, :
ORDER
Vv.
S119 CR 549-1 (VB)
JORDAN TAYLOR,
Defendant.

 

x
At the sentencing hearing on December 14, 2020, for the reasons stated on the record, the

Court imposed a sentence of, among other things, TIME SERVED. Accordingly, defendant

Jordan Taylor is hereby ORDERED released from the custody of the United States Marshal,

subject to any detainers or detention orders lodged by any immigration or law enforcement

authorities.

Dated: December 14, 2020

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
